Citation Nr: 0841172	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-09 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to October 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In January 2004, the RO received the veteran's application to 
reopen a claim for service connection for low back 
disability.  In July 2004, the RO denied the veteran's claim 
for entitlement to service connection for low back 
disability, on the basis that new and material evidence had 
not been received.  He was provided notice of this decision 
by a letter dated in July 2004.  However, in May, June and 
July 2005, as will be discussed further below, and as 
subsequently found by the RO, the veteran submitted new and 
material evidence in support of his claim.  This was within 
the one-year appeal period after July 2004 notice of the July 
2004 RO rating decision.  In August 2005, the RO issued a 
rating decision in which it determined that new and material 
evidence had been received and denied entitlement to service 
connection for low back disability on the merits.  Since new 
and material evidence had been received within the one-year 
appeal period after notice of the July 2004 RO rating 
decision, that decision did not become final; this is because 
new and material evidence received prior to the expiration of 
the appeal period with respect to a rating decision is to be 
considered as filed with the claim that was pending at the 
beginning of the appeal period.  See 38 C.F.R. § 3.156(b).  A 
timely substantive appeal was received within 60 days of 
issuance of a statement of the case in February 2006.

Although the RO has reopened the veteran's claim for service 
connection for low back disability and denied entitlement on 
the merits, the Board must make its own determination as to 
whether new and material evidence has been received to reopen 
a claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of the finding of the RO.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the 
issue has been characterized as noted on the title page.

The reopened issue of entitlement to service connection for 
low back disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the November 1982 Board decision that denied 
entitlement to service connection for a low back disorder, 
evidence has been received that relates to unestablished 
facts required to substantiate the claim, is neither 
cumulative nor redundant of the evidence of record at the 
time of the November 1982 decision, and raises a reasonable 
possibility of substantiating the claim.

2.  The veteran attempted to reopen his claim for service 
connection for low back disability in October 1986, but he 
submitted no evidence at that time, and did not submit 
additional evidence within one year of the RO's April 1987 
request for new and material evidence. 


CONCLUSIONS OF LAW

1.  The veteran's October 1986 application to reopen his 
claim for service connection for low back disability is 
deemed abandoned.  38 C.F.R. § 3.158(a) (2008).

2.  Evidence received since the November 1982 Board decision 
that denied service connection for a low back disorder, which 
was the last final denial with respect to this issue, is new 
and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

In the present case, the Board reopens the claim for service 
connection for low back disability.  Under these 
circumstances, which are only of benefit to the claim, there 
is no prejudice to the veteran in adjudicating the 
application to reopen without further discussion of VA's 
duties to notify and assist under the VCAA.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

October 1986 Claim Abandoned 

As will be discussed further below, in November 1982 the 
Board denied the veteran's claim for entitlement to service 
connection for a low back disorder.  In October 1986, the 
veteran sought to reopen his claim, but provided no 
additional evidence with respect to the claim.  In April 
1987, the RO did not deny the veteran's claim, but rather 
advised him that it would be unable to reconsider his claim 
unless he were to submit new and material evidence to show 
the condition was incurred in or aggravated by his military 
service.  

Except as provided in 38 C.F.R. § 3.652 (periodic 
certification of continued eligibility), where evidence 
requested in connection with an original claim, a claim for 
increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
After the expiration of the 1-year period, further action 
will not be taken unless a new claim is received.  Should the 
right to benefits be finally established, pension or 
disability compensation based on such evidence shall commence 
not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158(a).

Because the veteran did not submit additional evidence within 
one year of the RO's April 1987 request for new and material 
evidence, the October 1986 claim is considered abandoned.  

In light of the foregoing, the Board's November 1982 denial 
of entitlement to service connection for a low back disorder 
is the last final denial with respect to the veteran's claim.

General Law and Regulations

Service Connection

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111 (West 2002).  The presumption is rebutted where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  Id.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

New and Material Evidence

A decision of the Board of Veterans Appeals is final.  See 38 
U.S.C.A. § 7104.  If new and material evidence has been 
received with respect to a claim which has become final, then 
the claim is reopened and decided on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Claim Reopened

In November 1982, the Board denied the veteran's claim for 
service connection for a low back disorder.  Service medical 
records included treatment for a low back disorder.  However, 
the claim was denied on the basis of a history of a pre-
service injury to the back in 1963; X-rays of the back which 
showed a suspected defect at lumbar 5 with some deformity in 
the left iliac region which was felt to be the residuals of 
some previous trauma; the veteran's service discharge 
examination at which evaluation of the spine was normal; and 
the fact that the earliest post-service clinical evidence of 
treatment for back problems was from 1980, many years after 
service.  The Board's November 1982 decision is final.  See 
38 U.S.C.A. § 7104.

Since the time of the Board's November 1982 denial of 
entitlement to service connection for low back disability, 
the RO has received significant new evidence.  Received in 
March 2005 was an April 1981 letter from the Chevrolet Flint 
Engine Plant indicating that the veteran retired from work at 
the plant as a "Total and Permanent Disability" retiree 
effective January 1, 1975, due to chronic lumbosacral strain.  
(Quotes in original.)  Additionally received in March 2005 
were opinions from private physicians indicating that they 
had reviewed the veteran's service medical records, and that 
in their opinion the back pain the veteran currently 
experienced was related to the disability he was treated for 
during his active military service.  Additionally, in July 
1985, the RO received a letter dated in February 1982 from 
the Social Security Administration (SSA) indicating that the 
veteran had been in receipt of SSA disability payments, but 
that the payments were stopped for reasons unrelated to 
whether he was currently disabled.  Further, in January 2006, 
the RO received, from a private physician who had reviewed 
the veteran's service medical records, an opinion 
acknowledging that the veteran may have been injured in an 
automobile accident prior to service, but if so, based on his 
review of the records, it was possible that the veteran's low 
back problem was exacerbated in the military.

The evidence received since the November 1982 Board decision 
that denied entitlement to service connection for a low back 
disorder relates to unestablished facts required to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the November 1982 
decision, and raises a reasonable possibility of 
substantiating the claim.  As a result, reopening of the 
claim for entitlement to service connection for low back 
disability is warranted.  See 38 C.F.R. § 3.156(a).




ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for low back disability is 
reopened; the appeal is granted to this extent only.


REMAND

In an October 2008 Informal Hearing Presentation, the 
veteran's representative requested that that VA obtain 
records of disability benefits from the Social Security 
Administration (SSA).  A letter dated in February 1982 from 
the SSA states that the veteran had been in receipt of SSA 
disability payments, but that the payments were stopped for 
reasons unrelated to whether he was currently disabled.  VA 
has a duty to obtain SSA records when it has actual notice 
that the veteran was receiving SSA benefits.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 188 (2002).  The Board agrees 
that the veteran's SSA disability records would be helpful in 
adjudication of the veteran's claim.  

Additionally, the veteran's representative requested that any 
reserve duty service medical records be obtained.  The 
representative pointed out that the veteran's DD Form 214 
reflects that the veteran's reserve duty obligation did not 
end until 1971.  The Board agrees that any reserve duty 
service medical records would be useful in adjudication of 
this matter.  See 38 U.S.C.A. § 5103A(b)-(c).

The Board additionally acknowledges the receipt of an April 
1981 letter from Chevrolet, indicating that the veteran had 
been a "Total and Permanent Disability" retiree at that 
company effective January 1975, due to chronic lumbosacral 
strain.  (Quotes in original.)  The records pertinent to the 
veteran's disability retirement from Chevrolet may help to 
shed light on the nature and onset of the veteran's current 
low back disability and thus should be sought.  See 38 
U.S.C.A. § 5103A(b)-(c).

Finally, there is competent medical evidence of a low back 
disorder during service and of a current low back disability, 
and an indication that the veteran's current low back 
disability may have begun during service or chronically 
worsened during service.  As a result, a VA examination and 
opinion is warranted in this matter.  See 38 U.S.C.A. 
§ 5103A(d)(2).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
information from the veteran, if such is 
needed, contact all appropriate service 
records depositories to obtain any reserve 
duty service medical records of the veteran 
that may be available.  (See October 2008 
Informal Hearing Presentation, page 2; DD 
From 214 indicating reserve duty obligation 
was to end in April 1971.)

2.  Contact the Social Security 
Administration (SSA) and obtain and 
associate with the claims file copies of the 
veteran's records regarding SSA benefits, 
including any SSA administrative decisions 
(favorable or unfavorable) and the medical 
records upon which the decisions were based.  
(See letter from SSA dated February 1982.)

3.  After obtaining any necessary releases 
of medical information from the veteran, 
seek to obtain the records of the veteran's 
disability retirement from Chevrolet 
effective January 1, 1975.  (See letter from 
Chevrolet dated April 1, 1981.)

4.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination for 
the purpose of determining whether the 
veteran's current low back disability began 
during service or was chronically worsened 
during service.  

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.
 
For the veteran's low back disability, the 
examiner should describe the nature of the 
veteran's present disability and opine as 
to the following:

a)	Whether, as a matter of medical 
probability, a low back disability 
clearly and unmistakably existed prior to 
service;

b)	If so, whether, as a matter of medical 
probability, a low back disability 
clearly and unmistakably was not 
aggravated (chronic worsening of 
underlying condition versus temporary 
flare-up of symptoms) during service.

c)	Whether it is at least as likely as not 
that the veteran's current low back 
disability began during service or is 
related to any incident of service.  

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

5.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Readjudicaiton of the case must include 
consideration of the presumption of sound 
condition upon entry into service.  See 38 
U.S.C.A. § 1111.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


